EXHIBIT 10.2

RENAISSANCERE HOLDINGS LTD.
DEFERRED CASH AWARD PLAN

1. Purpose.

The purpose of the Plan is to assist the Company in attracting, retaining,
motivating, and rewarding certain employees, officers, directors, and
consultants of the Company and its Affiliates and promoting the creation of
long-term value for shareholders of the Company by providing such individuals
with a deferred cash incentive compensation opportunity.

2. Definitions.

(a) “Affiliate” means, with respect to a Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means, with respect to a Participant and in the absence of a
Deferred Cash Award Agreement or Participant Agreement otherwise defining Cause,
(1) the Participant’s plea of nolo contendere to, conviction of or indictment
for, any crime (whether or not involving the Company or its Affiliates)
(i) constituting a felony or (ii) that has, or could reasonably be expected to
result in, an adverse impact on the performance of the Participant’s duties to
the Service Recipient, or otherwise has, or could reasonably be expected to
result in, an adverse impact on the business or reputation of the Company or its
Affiliates, (2) conduct of the Participant, in connection with his or her
employment or service, that has resulted, or could reasonably be expected to
result, in material injury to the business or reputation of the Company or its
Affiliates, (3) any material violation of the policies of the Service Recipient,
including, but not limited to, those relating to sexual harassment or the
disclosure or misuse of confidential information, or those set forth in the
manuals or statements of policy of the Service Recipient; (4) the Participant’s
act(s) of gross negligence or willful misconduct in the course of his or her
employment or service with the Service Recipient; (5) misappropriation by the
Participant of any assets or business opportunities of the Company or its
Affiliates; (6) embezzlement or fraud committed by the Participant, at the
Participant’s direction, or with the Participant’s prior actual knowledge; or
(7) willful neglect in the performance of the Participant’s duties for the
Service Recipient or willful or repeated failure or refusal to perform such
duties. If, subsequent to the Termination of a Participant for any reason other
than by the Service Recipient for Cause, it is discovered that the Participant’s
employment or service could have been terminated for Cause, such Participant’s
employment or service shall, at the discretion of the Committee, be deemed to
have been terminated by the Service Recipient for Cause for all purposes under
the Plan, and the Participant shall be required to repay to the Company all
amounts received by him or her in respect of any Deferred Cash Award following
such Termination that would have been forfeited under the Plan had such
Termination been by the Service Recipient for Cause. In the event that there is
a Deferred Cash Award Agreement or Participant Agreement defining Cause, “Cause”
shall have the meaning provided in such agreement, and a Termination by the
Service Recipient for Cause hereunder shall not be deemed to have occurred
unless all applicable notice and cure periods in such Deferred Cash Award
Agreement or Participant Agreement are complied with.

(d) “Change in Control” means:

(i) a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of the Company’s
common shares, par value $1.00 per share, to the general public through a
registration statement filed with the U.S. Securities and Exchange Commission or
similar non-U.S. regulatory agency or pursuant to a Non-Control Transaction)
whereby any “person” (as defined in Section 3(a)(9) of the Exchange Act) or any
two or more persons deemed to be one “person” (as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), other than the Company or any of its Affiliates,
an employee benefit plan sponsored or maintained by the Company or any of its
Affiliates (or its related trust), or any underwriter temporarily holding
securities pursuant to an offering of such securities, directly or indirectly
acquire “beneficial ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than fifty percent
(50%) of the total combined voting power of the Company’s securities eligible to
vote in the election of the Board (the “Company Voting Securities”);

(ii) the date, within any consecutive twenty-four (24) month period commencing
on or after the Effective Date, upon which individuals who constitute the Board
as of the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual who becomes a director subsequent to the Effective Date whose
election or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such individual is named as a nominee for director,
without objection to such nomination) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (including, but not limited
to, a consent solicitation) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(iii) the consummation of a merger, consolidation, share exchange, or similar
form of corporate transaction involving the Company or any of its Affiliates
that requires the approval of the Company’s shareholders (whether for such
transaction, the issuance of securities in the transaction or otherwise)
(a “Reorganization”), unless immediately following such Reorganization (i) more
than fifty percent (50%) of the total voting power of (A) the corporation
resulting from such Reorganization (the “Surviving Company”) or (B) if
applicable, the ultimate parent corporation that has, directly or indirectly,
beneficial ownership of one hundred percent (100%) of the voting securities of
the Surviving Company (the “Parent Company”), is represented by Company Voting
Securities that were outstanding immediately prior to such Reorganization (or,
if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization), and such voting
power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among holders thereof immediately
prior to such Reorganization, (ii) no Person, other than an employee benefit
plan sponsored or maintained by the Surviving Company or the Parent Company (or
its related trust), is or becomes the beneficial owner, directly or indirectly,
of fifty percent (50%) or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Parent Company, or if there
is no Parent Company, the Surviving Company, and (iii) at least a majority of
the members of the board of directors of the Parent Company, or if there is no
Parent Company, the Surviving Company, following the consummation of such
Reorganization are members of the Incumbent Board at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization (any Reorganization which satisfies all of the criteria specified
in clauses (i), (ii), and (iii) above shall be a “Non-Control Transaction”); or

(iv) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any “person” (as defined in
Section 3(a)(9) of the Exchange Act) or to any two or more persons deemed to be
one “person” (as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than the Company’s Affiliates.

Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of fifty percent
(50%) or more of the Company Voting Securities as a result of an acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control shall then be
deemed to occur, and (y) with respect to the payment of any amount that
constitutes a deferral of compensation subject to Section 409A of the Code
payable upon a Change in Control, a Change in Control shall not be deemed to
have occurred, unless the Change in Control constitutes a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A(a)(2)(A)(v)
of the Code.

(e) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, including the rules and regulations thereunder and any successor
provisions, rules and regulations thereto.

(f) “Committee” means the Board or such other committee consisting of two or
more individuals appointed by the Board to administer the Plan and each other
individual or committee of individuals designated to exercise authority under
the Plan.

(g) “Company” means RenaissanceRe Holdings Ltd., a Bermuda company, and its
successors by operation of law.

(h) “Deferred Cash Award” means an unfunded, unsecured promise to make a cash
payment to a Participant at the end of a specified period of time.

(i) “Deferred Cash Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of an individual
Deferred Cash Award grant.

(j) “Effective Date” means November 10, 2017.

(k) “Eligible Person” means (i) each employee and officer of the Company or any
of its Affiliates; (ii) each non-employee director of the Company or any of its
Affiliates; (iii) each other natural Person who provides substantial services to
the Company or any of its Affiliates as a consultant or advisor (or a wholly
owned alter ego entity of the natural Person providing such services of which
such Person is an employee, shareholder or partner) and who is designated as
eligible by the Committee; and (iv) any natural Person who has been offered
employment by the Company or its Affiliates; provided that such prospective
employee may not receive any payment relating to the vesting of Deferred Cash
Awards until such Person has commenced employment with the Company or any of its
Affiliates. An employee on an approved leave of absence may be considered as
still in the employ of the Company or any of its Affiliates for purposes of
eligibility for participation in the Plan.

(l) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
from time to time, including the rules and regulations thereunder and any
successor provisions, rules and regulations thereto.

(m) “Good Reason” means, with respect to a Participant and in the absence of a
Deferred Cash Award Agreement or Participant Agreement otherwise defining Good
Reason, without the Participant’s consent, (i) a material diminution in the
Participant’s employment duties, responsibilities, or authority, or the
assignment to the Participant of duties that are materially inconsistent with
his or her position; (ii) a material reduction in the Participant’s base salary
or target annual bonus or incentive compensation opportunity; or (iii) a
relocation of the Participant’s principal place of employment to a location more
than thirty-five (35) miles farther from his or her principal residence than the
location at which the Participant was employed immediately preceding such
change. In no event will a Participant have the right to terminate his or her
employment for Good Reason unless (x) such Participant provides written notice
to the Company within ninety (90) days after the initial occurrence of the event
or condition that gives such Participant the right to terminate his or her
employment for Good Reason and (y) the Company has not cured such Participant’s
right to terminate his or her employment for Good Reason within thirty (30) days
of the receipt of such written notice by the Company. In the event that there is
a Deferred Cash Award Agreement or Participant Agreement defining Good Reason,
“Good Reason” shall have the meaning provided in such agreement, and a
Termination by the Participant for Good Reason hereunder shall not be deemed to
have occurred unless all applicable notice and cure periods in such Deferred
Cash Award Agreement or Participant Agreement are complied with.

(n) “Participant” means an Eligible Person who has been granted Deferred Cash
Awards under the Plan or, if applicable, such other Person who holds Deferred
Cash Awards.

(o) “Participant Agreement” means an employment or other services agreement
between a Participant and the Service Recipient that describes the terms and
conditions of such Participant’s employment or service with the Service
Recipient and is effective as of the date of determination.

(p) “Payment Date” shall mean the Service Recipient’s first administratively
practicable payroll date immediately following the Vesting Date.

(q) “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
or other entity.

(r) “Plan” means this RenaissanceRe Holdings Ltd. Deferred Cash Award Plan, as
amended from time to time.

(s) “Service Recipient” means, with respect to a Participant holding Deferred
Cash Awards, either the Company or an Affiliate by which the original recipient
of such Deferred Cash Awards is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.

(t) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient; provided, however, that, if
so determined by the Committee at the time of any change in status in relation
to the Service Recipient (e.g., a Participant ceases to be an employee and
begins providing services as a consultant, or vice versa), such change in status
will not be deemed a Termination hereunder. Unless otherwise determined by the
Committee, in the event that the Service Recipient ceases to be an Affiliate of
the Company (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute the Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.
Notwithstanding anything herein to the contrary, a Participant’s change in
status in relation to the Service Recipient (for example, a change from employee
to consultant) shall not be deemed a Termination hereunder with respect to any
Deferred Cash Awards constituting “nonqualified deferred compensation” subject
to Section 409A of the Code that are payable upon a Termination unless such
change in status constitutes a “separation from service” within the meaning of
Section 409A of the Code. Any payments in respect of Deferred Cash Awards
constituting nonqualified deferred compensation subject to Section 409A of the
Code that are payable upon a Termination shall be delayed for such period as may
be necessary to meet the requirements of Section 409A(a)(2)(B)(i) of the Code.
On the first business day following the expiration of such period, the
Participant shall be paid, in a single lump sum without interest, an amount
equal to the aggregate amount of all payments delayed pursuant to the preceding
sentence, and any remaining payments not so delayed shall continue to be paid
pursuant to the payment schedule applicable to such Deferred Cash Awards.

(u) “Vesting Date” means, with respect to any Deferred Cash Award, the date upon
which the applicable vesting conditions set forth in a Participant’s Deferred
Cash Award Agreement are satisfied.

3. Administration.

(a) Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to (i) select Eligible Persons to become Participants; (ii) grant Deferred
Cash Awards; (iii) determine the terms and conditions of, and all other matters
relating to, Deferred Cash Awards; (iv) prescribe Deferred Cash Award Agreements
(which need not be identical for each Participant) and rules and regulations for
the administration of the Plan; (v) construe and interpret the Plan and Deferred
Cash Award Agreements and correct defects, supply omissions, and reconcile
inconsistencies therein; and (vi) make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan. Any action of the Committee shall be final, conclusive, and binding on all
Persons, including, without limitation, the Company, its shareholders and
Affiliates, Eligible Persons, Participants, and beneficiaries of Participants.
Notwithstanding anything in the Plan to the contrary, to the extent permitted
under Sections 409A and 457A of the Code, the Committee shall have the ability
to accelerate the vesting of any outstanding Deferred Cash Awards at any time
and for any reason or in the event of a Participant’s Termination by the Service
Recipient other than for Cause, by the Participant for Good Reason, or due to
the Participant’s death, disability or retirement (as such terms may be defined
in an applicable Deferred Cash Award Agreement or Participant Agreement, or, if
no such definition exists, in accordance with the Company’s then-current
employment policies and guidelines). For the avoidance of doubt, the Board shall
have the authority to take all actions under the Plan that the Committee is
permitted to take.

(b) Delegation. To the extent permitted by applicable law, the Committee may
delegate to officers or employees of the Company or any of its Affiliates, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions under the Plan, including, but not limited
to, administrative functions, as the Committee may determine appropriate. The
Committee may appoint agents to assist it in administering the Plan. Any actions
taken by an officer or employee delegated authority pursuant to this
Section 3(b) within the scope of such delegation shall, for all purposes under
the Plan, be deemed to be an action taken by the Committee.

4. Deferred Cash Awards.

(a) General. Deferred Cash Awards may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Deferred Cash Awards shall be set forth
in separate Deferred Cash Award Agreements, which agreements need not be
identical. Notwithstanding anything contained in the Deferred Cash Award
Agreement, the Committee shall have the authority to remove any or all of the
conditions imposed on, and restrictions relating to, the Deferred Cash Awards
whenever it may determine that, by reason of changes in applicable laws or other
changes in circumstances arising after the applicable date of grant, such action
is appropriate. Participants shall have no rights with respect to the Deferred
Cash Awards granted hereunder beyond those of a general creditor of the Company,
and such Deferred Cash Awards represent an unfunded and unsecured obligation of
the Company.

(b) Payment. The vested portion of a Participant’s Deferred Cash Award shall be
paid or distributed to the Participant in cash on the Payment Date following the
applicable Vesting Date. The Company shall deduct from all amounts paid to the
Participant under the Plan all U.S. federal, state, local, and other taxes
required by law to be withheld with respect to such payments.

(c) Termination of Employment or Service. Except as provided by the Committee in
a Deferred Cash Award Agreement, Participant Agreement or otherwise, in the
event of a Participant’s Termination for any reason prior to the time that such
Participant’s Deferred Cash Awards have vested, (1) all vesting with respect to
such Participant’s Deferred Cash Awards outstanding shall cease; (2) all of such
Participant’s unvested Deferred Cash Awards outstanding (or portions thereof)
shall be forfeited for no consideration as of the date of such Termination, and
(3) any vested Deferred Cash Awards (or portions thereof) then held by such
Participant that have not been settled shall be settled as soon as practicable
following the date of such Termination and in no event later than the Payment
Date.

5. Change in Control.

Unless otherwise provided for in Deferred Cash Award Agreement or Participant
Agreement, any Deferred Cash Award held by a Participant who experiences an
involuntary Termination as a result of a Change in Control shall immediately
vest as of the date of such Termination. For purposes of this Section 5, a
Participant will be deemed to experience an involuntary Termination as a result
of a Change in Control if the Participant experiences a Termination by the
Service Recipient other than for Cause or by the Participant for Good Reason, or
otherwise experiences a Termination under circumstances which entitle the
Participant to mandatory severance payment(s) pursuant to applicable law or, in
the case of a non-employee director of the Company, if the non-employee
director’s service on the Board terminates in connection with or as a result of
a Change in Control, in each case, at any time beginning on the date of the
Change in Control up to and including the second (2nd) anniversary of the Change
in Control.

6. Transferability of Awards.

Deferred Cash Awards may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the applicable
laws of descent and distribution. Notwithstanding the foregoing, Deferred Cash
Awards and a Participant’s rights under the Plan shall be transferable for no
value to the extent provided in a Deferred Cash Award Agreement or otherwise
determined at any time by the Committee.

7. Employment or Service Rights.

No individual shall have any claim or right to be granted Deferred Cash Awards
under the Plan or, having been selected for the grant of Deferred Cash Awards,
to be selected for the grant of any other Deferred Cash Awards. Neither the Plan
nor any action taken hereunder shall be construed as giving any individual any
right to be retained in the employ or service of the Company or an Affiliate of
the Company.

8. Amendment of the Plan or Awards; Plan Termination.

(a) Amendment. The Board or the Committee, at any time, and from time to time,
may amend the Plan and/or the terms of the Deferred Cash Awards; provided,
however, that the rights provided under Deferred Cash Awards outstanding at the
time of any such amendment shall not be impaired by any such amendment unless
the Participant consents in writing (it being understood that no action taken by
the Board or the Committee that is expressly permitted under the Plan shall
constitute an amendment to the Plan or a Deferred Cash Award for such purpose).
Notwithstanding the foregoing, subject to the limitations of applicable law, if
any, and without an affected Participant’s consent, the Board or the Committee
may amend the terms of the Plan or any one or more Deferred Cash Awards from
time to time as necessary to bring such Deferred Cash Awards into compliance
with applicable law, including, without limitation, Section 409A of the Code and
Section 457A of the Code.

(b) Termination or Suspension of Plan. The Board may suspend or terminate the
Plan at any time. No Deferred Cash Awards may be granted under the Plan while
the Plan is suspended or after it is terminated; provided, however, that
following any suspension or termination of the Plan, the Plan shall remain in
effect for the purpose of governing all Deferred Cash Awards then outstanding
hereunder until such time as all Deferred Cash Awards under the Plan have been
terminated, forfeited, or otherwise canceled, or earned, settled, or otherwise
paid out, in accordance with their terms.

9. Effective Date of the Plan.

The Plan is effective as of the Effective Date.

10. Miscellaneous.

(a) Section 409A; Section 457A. It is intended that the payments to be made
under this Plan comply with the “short-term deferral exemption” provided under
each of Section 409A and 457A of the Code and the regulations promulgated
thereunder, and the Committee shall interpret the Plan provisions accordingly.
Notwithstanding such, in no event whatsoever shall the Company or any of its
affiliates be liable for any additional tax, interest, or penalties that may be
imposed on any Participant by Section 409A or 457A of the Code or any damages
for failing to comply with Section 409A or 457A of the Code or any similar state
or local laws (other than for withholding obligations or other obligations
applicable to employers, if any, under Sections 409A and 457A of the Code).

(b) Other Benefits. No Deferred Cash Awards granted or paid out under the Plan
shall be deemed compensation for purposes of computing benefits under any
retirement plan of the Company or its Affiliates nor affect any benefits under
any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation.

(c) Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of a Deferred Cash Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Committee, regardless of when the instrument, certificate, or
letter evidencing the Deferred Cash Award is communicated to, or actually
received or accepted by, the Participant. In the event that the corporate
records (e.g., Committee consents, resolutions or minutes) documenting the
corporate action constituting the grant contain terms (e.g., vesting schedule)
that are inconsistent with those in the Deferred Cash Award Agreement as a
result of a clerical error in connection with the preparation of the Deferred
Cash Award Agreement, the corporate records will control and the Participant
will have no legally binding right to the incorrect term in the Deferred Cash
Award Agreement.

(d) Clawback/Recoupment Policy. Notwithstanding anything contained herein to the
contrary, all Deferred Cash Awards granted under the Plan shall be and remain
subject to any incentive compensation clawback or recoupment policy currently in
effect or as may be adopted by the Board (or a committee or subcommittee of the
Board) and, in each case, as may be amended from time to time. No such policy
adoption or amendment shall in any event require the prior consent of any
Participant. No recovery of compensation under such a clawback policy will be an
event giving rise to a right to resign for “good reason” or “constructive
termination” (or similar term) under any agreement with the Company or any of
its Affiliates. In the event that a Deferred Cash Award is subject to more than
one such policy, the policy with the most restrictive clawback or recoupment
provisions shall govern such Deferred Cash Award, subject to applicable law.

(e) Data Privacy. As a condition of receipt of any Deferred Cash Awards, each
Participant explicitly and unambiguously consents to the collection, use, and
transfer, in electronic or other form, of personal data as described in this
Section 10(e) by and among, as applicable, the Company and its Affiliates for
the exclusive purpose of implementing, administering, and managing the Plan and
Deferred Cash Awards and the Participant’s participation in the Plan. In
furtherance of such implementation, administration, and management, the Company
and its Affiliates may hold certain personal information about a Participant,
including, but not limited to, the Participant’s name, home address, telephone
number, date of birth, social security or insurance number or other
identification number, salary, nationality, job title(s), information regarding
any securities of the Company or any of its Affiliates, and details of all
Deferred Cash Awards (the “Data”). In addition to transferring the Data amongst
themselves as necessary for the purpose of implementation, administration, and
management of the Plan and Deferred Cash Awards and the Participant’s
participation in the Plan, the Company and its Affiliates may each transfer the
Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan and Deferred Cash Awards and the
Participant’s participation in the Plan. Recipients of the Data may be located
in the Participant’s country or elsewhere, and the Participant’s country and any
given recipient’s country may have different data privacy laws and protections.
By accepting Deferred Cash Awards, each Participant authorizes such recipients
to receive, possess, use, retain, and transfer the Data, in electronic or other
form, for the purposes of assisting the Company in the implementation,
administration, and management of the Plan and Deferred Cash Awards and the
Participant’s participation in the Plan. The Data related to a Participant will
be held only as long as is necessary to implement, administer, and manage the
Plan and Deferred Cash Awards and the Participant’s participation in the Plan. A
Participant may, at any time, view the Data held by the Company with respect to
such Participant, request additional information about the storage and
processing of the Data with respect to such Participant, recommend any necessary
corrections to the Data with respect to the Participant, or refuse or withdraw
the consents herein in writing, in any case without cost, by contacting his or
her local human resources representative. The Company may cancel the
Participant’s eligibility to participate in the Plan, and in the Committee’s
discretion, the Participant may forfeit any outstanding Deferred Cash Awards if
the Participant refuses or withdraws the consents described herein. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participants may contact their local human resources representative.

(f) Participants Outside of the United States. The Committee may modify the
terms of any Deferred Cash Award under the Plan made to or held by a Participant
who is then a resident, or is primarily employed or providing services, outside
of the United States in any manner deemed by the Committee to be necessary or
appropriate in order that such Deferred Cash Award shall conform to laws,
regulations, and customs of the country in which the Participant is then a
resident or primarily employed or providing services, or so that the value and
other benefits of the Deferred Cash Award to the Participant, as affected by
non-U.S. tax laws and other restrictions applicable as a result of the
Participant’s residence, employment, or providing services abroad, shall be
comparable to the value of such Deferred Cash Award to a Participant who is a
resident, or is primarily employed or providing services, in the United States.
A Deferred Cash Award may be modified under this Section 10(f) in a manner that
is inconsistent with the express terms of the Plan, so long as such
modifications will not contravene any applicable law or regulation or result in
actual liability under Section 16(b) of the Exchange Act for the Participant
whose Deferred Cash Award is modified. Additionally, the Committee may adopt
such procedures and sub-plans as are necessary or appropriate to permit
participation in the Plan by Eligible Persons who are non-U.S. nationals or are
primarily employed or providing services outside the United States.

(g) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
of its Affiliates is reduced (for example, and without limitation, if the
Participant is an employee of the Company and the employee has a change in
status from a full-time employee to a part-time employee) after the date of
grant of any Deferred Cash Awards to the Participant, the Committee has the
right in its sole discretion to (i) make a corresponding reduction in the amount
deferred pursuant to such Deferred Cash Awards that is scheduled to vest or
become payable after the date of such change in time commitment, and (ii) in
lieu of or in combination with such a reduction, extend the vesting or payment
schedule applicable to such Deferred Cash Awards. In the event of any such
reduction, the Participant will have no right with respect to any portion of the
Deferred Cash Awards that is so reduced or extended.

(h) No Liability of Committee Members. Neither any member of the Committee nor
any of the Committee’s permitted delegates shall be liable personally by reason
of any contract or other instrument executed by such member or on his or her
behalf in his or her capacity as a member of the Committee or for any mistake of
judgment made in good faith, and the Company shall indemnify and hold harmless
each member of the Committee and each other employee, officer, or director of
the Company to whom any duty or power relating to the administration or
interpretation of the Plan may be allocated or delegated, against all costs and
expenses (including counsel fees) and liabilities (including sums paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such Person’s own fraud or willful
misconduct; provided, however, that approval of the Board shall be required for
the payment of any amount in settlement of a claim against any such Person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such Persons may be entitled under the Company’s
certificate or articles of incorporation or bye-laws, each as may be amended
from time to time, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

(i) Payments Following Accidents or Illness. If the Committee shall find that
any Person to whom any amount is payable under the Plan is unable to care for
his or her affairs because of illness or accident, or is a minor, or has died,
then any payment due to such Person or his or her estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so directs the Company, be paid to his or her spouse, child, relative,
an institution maintaining or having custody of such Person, or any other Person
deemed by the Committee to be a proper recipient on behalf of such Person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.

(j) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of Bermuda without reference to the principles of
conflicts of laws thereof.

(k) Electronic Delivery. Any reference herein to a “written” agreement or
document or “writing” will include any agreement or document delivered
electronically or posted on the Company’s intranet (or other shared electronic
medium controlled or authorized by the Company to which the Participant has
access) to the extent permitted by applicable law.

(l) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be required to maintain separate
bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other employees and service providers under general law.

(m) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting, or failing to act, and shall
not be liable for having so relied, acted, or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any Person or Persons other than such member.

(n) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

* * *

